Broyles, O. J.
1. The overruling of the demurrer to the accusation was not error.
2. A ground of the amendment to the motion for a new trial complains of the admission, over the defendant’s objections, of the following testimony: “It was being run over the public roads that go to Lane’s bridge when he first saw them, but when we chased them they turned, and he drove over the public road that leads from Veal’s still to Baxley.” This ground does not disclose what sort of vehicle was being run over the public roads, or who was driving it. The ground therefore is not complete and understandable within itself, and, under repeated rulings of the Supreme Court and of this court, can not be considered.
3. Under the facts of the case the court did not err in charging, in substance, that, the act of 1921 (Ga. L. 1921, p. 256, sec. 1; Park’s Code Supp., vol. 8, § 828 (ec) ), it is a criminal offense for a person to operate a motor-vehicle on a public highway of this State during the period between one hour after sunset and one hour before sunrise without having any lights burning on the vehicle, whether or not the vehicle was equipped with such lamps as is required by the statute.
4. Upon the trial the evidence amply authorized the jury to find that the accused was operating a motor-vehicle upon a highway of this State during the period of time charged, and that no lights were burning upon the vehicle. There was no evidence that the vehicle was not properly equipped with lamps, and the presumption is that the jury disregarded this charge in the accusation, and that their verdict was founded upon the charge which was sustained by the evidence. See, in this connection, Hayes v. State, 11 Ga. App. 380 (5) (75 S. E. 523). The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

J. B. Moore, for plaintiff in error.
Wade H. Watson, solicitor, contra.